Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ito et al. (JP 2017003419) discloses a system 10 for monitoring crevice corrosion in a pipe through which fluid flows in a configuration in which a gap 34a is provided between an insulating sheet 38 and a first immersion electrode 22 (FIG. 5).  However, Ito fails to disclose an insulation layer, between an outer circumferential surface of an inner electrode and an inner circumferential surface of an outer electrode, which is in contact with the inner electrode and the outer electrode as recited in independent claim 1 and fails to teach a first insulation layer formed of a first insulation material; and a second insulation layer formed of a second insulation material, wherein the first insulation layer is on the outer circumferential surface of the columnar portion and the second insulation layer is on the inner circumferential surface of the cylindrical portion, and wherein the first insulation material differs from the second insulation material as recited in independent claim 13.
Itagaki (JP 2016180687) teaches that an outer circumferential surface of a circular truncated cone 25 is in contact with and pressed against an inner circumferential surface of a cylinder 24, and electricity can be transmitted between a first conductive member 11 and a second conductive member 22 (para. [0032]). Consequently, Itagaki fails to teach an insulation layer, provided between an outer circumferential surface of an inner electrode and an inner circumferential surface of an 
Kim et al. (US 6,391,173) teaches an electrochemical corrosion potential sensor (abstract) wherein a conductor 20 is welded to sensor tip 12 and an insulating member 16 is sealing joined to sensor tip 12. As shown in Fig. 1, insulating member 16 is between conductor 20 and sensor tip 12 (col. 3, lns. 50-66). Kim teaches the conductor 20 is an extension of a stainless steel conductor 26 to electrically connect the sensor tip (col. 3, lns. 50-30). The conductor 20 and sensor tip 12 of Kim are not inner and outer electrodes as the conductor 20 is an electrical connection for sensor tip 12 and therefore, Kim fails to teach an inner electrode including a columnar portion having an outer circumferential surface is tapered and an outer electrode including a cylindrical portion wherein the diameter of the inner circumferential surface is tapered and wherein the cylindrical portion is posited such that the inner circumferential surface of cylindrical portion radially faces the outer circumferential surface of the columnar portion as required by claims 1 and 13. 
Claims 2-5 and 12 depend from claim 1 and are allowed for the same reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795